Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-43 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al. (CA 3011041), cited by the examiner.
Note claim 1 of the reference disclosing a composition with 4 polyethylenes wherein the ranges of the patented claims are subsumed by the application claims and except in that applicants Tm2-Tm1 characteristic is not recited. Nonetheless the DSC trace of a composition of an example of the patent shows a lowest temperature peak corresponding to applicants Tm2 peak separated by well under 45 degrees centigrade from each of the remaining peaks and hence applicants’ composition characteristic is inherent in the example for which a DSC trace was obtained. With regard to claims 3-41, note that these claims correspond to claims 2-40 of the patent respectively. Regarding application claims 42 and 43, note page 56, lines 3-5 of the specification for single or multilayer films. Regarding application claim 2, the characteristics recited are assumed inherent in the examples of the reference due to the similarity of applicants and patentees materials.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 3-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11279819. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference discloses a composition with 4 polyethylenes wherein the ranges of the patented claims are subsumed by the application claims and except in that applicants Tm2-Tm1 characteristic is not recited. Nonetheless, the only variable pertaining to the polyethylenes that affects melting point substantially is the number of short chain branches and this factor need not vary between for instance polyethylene 2 and 3 and hence those skilled in the art would understand that at least some embodiments produce polyethylenes wherein the difference in melting points is zero, i.e. Tm2-Tm1 is zero. Note that present claims 3-42 otherwise correspond to reference application claims 2-41.
.

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 11279819 in view of Lars (US 20070166436), cited by the examiner. Lars at paragraph 22 discloses that multilayer films are preferred over single layer films for packaging uses. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use a multilayer film in place of the single layer film of the application since multilayer films are preferred absent any showing of surprising or unexpected results. 

Applicant's arguments filed 5-9-22 have been fully considered but they are not persuasive. As set out in MPEP 2153.01(a)-
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).
As CA 3011041 names additional inventors from those of the present application the rejection under 35 USC 102(a1) is proper as set out in “3” above.
Application “D2” has not been cited as prior art but rather has been used in an obviousness type double patenting rejection.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-23-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765